      Case 3:17-cv-00450-TSL-RHW Document 40 Filed 10/26/18 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION



MARCIA L. SMITH                                                                    PLAINTIFF

V.                                             CIVIL ACTION NO. 3:17-CV-450-TSL-RHW

UNITED OF OMAHA LIFE INSURANCE COMPANY and
MUTUAL OF OMAHA INSURANCE COMPANY                                              DEFENDANTS

                                    NOTICE OF APPEAL

       Notice is hereby given that United of Omaha Life Insurance Company and Mutual of

Omaha Insurance Company, Defendants in the above named case, hereby appeal to the United

States Court of Appeals for the Fifth Circuit from the Memorandum Opinion and Order under an

ERISA Plan and denying Defendants’ Motion for Summary Judgment, the Order Granting

Plaintiff’s Motion for Final Judgment and the Final Judgment entered in this action on the 15th

day of October, 2018. A copy of said Orders are attached hereto collectively as Exhibit A.

       Dated, this the 26th day of October, 2018.

                                             Respectfully submitted,


                                             UNITED OF OMAHA LIFE INSURANCE
                                             COMPANY AND MUTUAL OF OMAHA
                                             INSURANCE COMPANY



                                             By: s/Kelly D. Simpkins
                                                    Kelly D. Simpkins (MSB #9028)
                                                    Kevin A. Rogers (MSB #101230)
      Case 3:17-cv-00450-TSL-RHW Document 40 Filed 10/26/18 Page 2 of 2




OF COUNSEL:

WELLS MARBLE & HURST, PLLC
300 Concourse Boulevard, Suite 200
Ridgeland, Mississippi 39157
Post Office Box 131
Jackson, Mississippi 39205-0131
Telephone:            (601) 605-6900
Facsimile:            (601) 605-6901
ksimpkins@wellsmar.com
krogers@wellsmar.com

                                CERTIFICATE OF SERVICE

       I hereby certify that I have this date electronically filed the foregoing document using the

Court’s ECF system, which sent notification of such filing to the following:


       Christopher J. Weldy, Esq. (MSB #103995)
       WELDY LAW FIRM, PLLC
       105 North College Street
       Brandon, Mississippi 39042
       Telephone: (601) 624-7460
       Facsimile: (866) 900-4850
       Chris@WeldyLawFirm.com

               ATTORNEY FOR PLAINTIFF

       This, the 26th day of October, 2018.


                                              s/Kelly D. Simpkins



                                                                                            /265644
